OPINION
{¶ 1} Appellant Casey R. Lee appeals a decision of the Licking County Municipal Court.
 {¶ 2} Appellee is the State Farm Mutual Automobile Insurance Company.
 {¶ 3} This case comes to us on the accelerated calendar. App.R. 11.1, which governs accelerated calendar cases, provides, in pertinent part:
 {¶ 4} "(E) Determination and judgment on appeal. The appeal will be determined as provided by App.R. 11.1. It shall be sufficient compliance with App.R. 12(A) for the statement of the reason for the court's decision as to each error to be in brief and conclusionary form. The decision may be by judgment entry in which case it will not be published in any form.
 {¶ 5} This appeal shall be considered in accordance with the aforementioned rule.
 {¶ 6} In response to Appellant's brief, Appellee has filed a Motion to Dismiss pursuant to App.R. 18(A), which provides in part:
 {¶ 7} "Except as provided in Rule 14(C), the appellant shall serveand file his brief within twenty days after the date on which the clerk has mailed the notice required by Rule 11(B). * * *" (Emphasis added.)
 {¶ 8} Upon review of Appellant's brief, we find same to not be timely filed.
 {¶ 9} Appellant filed her Notice of Appeal in the Licking County Municipal Court on May 21, 2003.
 {¶ 10} A Notification of the Filing of Record was filed and served on both Appellant and Appellee on June 12, 2003.
 {¶ 11} Pursuant to App.R. 18(A), Appellant had twenty days from the date the Clerk mailed said Notice.
 {¶ 12} Appellant, however, failed to file her brief until July 24, 2003.
 {¶ 13} App.R. 18(C) states in relevant part:
 {¶ 14} "If an appellant fails to file his brief within the time provided by this rule, or within the time as extended, the court may dismiss the appeal. * * *" (Emphasis added).
 {¶ 15} Pursuant to App.R. 18(C), Appellant's appeal is dismissed.
By: Boggins, J., Farmer, P.J. and Wise, J. concur.